  Case 18-13979         Doc 28     Filed 03/04/19 Entered 03/04/19 09:42:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13979
         ZENORA LONBERGER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/14/2018.

         2) The plan was confirmed on 07/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-13979        Doc 28       Filed 03/04/19 Entered 03/04/19 09:42:14                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,650.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $1,650.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,325.43
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $69.30
    Other                                                                    $55.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,449.73

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
Acceptance Now                   Secured           100.00           NA            200.00          14.56       1.50
Acceptance Now                   Unsecured         339.00           NA               NA            0.00       0.00
Affiliated Credit Services       Unsecured         198.67           NA               NA            0.00       0.00
AFNI INC                         Unsecured         148.00           NA               NA            0.00       0.00
ALLIED INTERSTATE                Unsecured         164.25           NA               NA            0.00       0.00
BANK OF AMERICA                  Unsecured         632.32           NA               NA            0.00       0.00
CAPITAL ONE                      Unsecured      2,304.00            NA               NA            0.00       0.00
CAPITAL ONE                      Unsecured      2,065.09            NA               NA            0.00       0.00
CAPITAL ONE                      Unsecured      2,304.09            NA               NA            0.00       0.00
CAPITAL ONE NA                   Unsecured         450.00        490.46           490.46           0.00       0.00
CARMAX AUTO FINANCE              Secured       10,450.00     20,920.86        10,450.00           47.45    136.76
CARMAX AUTO FINANCE              Unsecured      9,593.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         792.00        696.97           696.97           0.00       0.00
COMENITY BANK                    Unsecured         412.13           NA               NA            0.00       0.00
COMENITY BANK                    Unsecured      1,033.61            NA               NA            0.00       0.00
COMENITY BANK                    Unsecured      1,087.54            NA               NA            0.00       0.00
CONTRACT CALLERS                 Unsecured         161.11           NA               NA            0.00       0.00
CONVERGENT                       Unsecured         369.98           NA               NA            0.00       0.00
COOK COUNTY DEPT OF REVENUE      Unsecured         213.50           NA               NA            0.00       0.00
COOK COUNTY DEPT OF REVENUE      Priority             NA         264.25           264.25           0.00       0.00
CPS SECURITY                     Unsecured         918.64           NA               NA            0.00       0.00
Credit Collections Svc           Unsecured         546.80           NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         306.00           NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         306.00           NA               NA            0.00       0.00
DEBT RECOVERY SOLUTION           Unsecured         563.26           NA               NA            0.00       0.00
DIVERSIFIED CONSULTANTS          Unsecured      1,128.00            NA               NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured      1,404.94            NA               NA            0.00       0.00
FIRSTPOINT                       Unsecured         237.96           NA               NA            0.00       0.00
GLHEC & AFF                      Unsecured     17,647.00     17,294.48        17,294.48            0.00       0.00
HOME AT FIVE                     Unsecured            NA         201.01           201.01           0.00       0.00
HOME AT FIVE                     Unsecured         217.86           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-13979          Doc 28        Filed 03/04/19 Entered 03/04/19 09:42:14                   Desc Main
                                         Document Page 3 of 4



Scheduled Creditors:
Creditor                                          Claim         Claim         Claim        Principal      Int.
Name                                    Class   Scheduled      Asserted      Allowed         Paid         Paid
IL DEPT OF EMPL0YMENT SECURITY      Unsecured           0.00      1,428.00      1,428.00           0.00       0.00
IL DEPT OF REVENUE                  Unsecured            NA         482.67        482.67           0.00       0.00
IL DEPT OF REVENUE                  Priority          632.81           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured            NA       1,312.09      1,312.09           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured            NA         721.43        721.43           0.00       0.00
K JORDAN                            Unsecured         277.88        256.38        256.38           0.00       0.00
KAY JEWELERS                        Unsecured      2,168.00            NA            NA            0.00       0.00
Kohls/Capital One                   Unsecured         531.00           NA            NA            0.00       0.00
Lendgreen                           Unsecured      2,093.00            NA            NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT           Unsecured         847.92           NA            NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT           Unsecured         305.22           NA            NA            0.00       0.00
MONTGOMERY WARD                     Unsecured            NA         141.93        141.93           0.00       0.00
Municipal Collection Service Inc.   Unsecured         200.00           NA            NA            0.00       0.00
NAVIENT                             Unsecured      9,458.00            NA            NA            0.00       0.00
NAVIENT                             Unsecured      4,090.00            NA            NA            0.00       0.00
NAVIENT SOLUTIONS                   Unsecured     13,636.88            NA            NA            0.00       0.00
NCO FINANCIAL SYSTEMS               Unsecured         388.31           NA            NA            0.00       0.00
NORTH TEXAS TOLLWAY                 Unsecured          60.04           NA            NA            0.00       0.00
NORTHLAND GROUP                     Unsecured          74.90           NA            NA            0.00       0.00
OPPORTUNITY FINANCIAL               Unsecured         310.50           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO         Unsecured      1,776.00       1,599.53      1,599.53           0.00       0.00
PRA RECEIVABLES MGMT                Unsecured         450.03           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT                Unsecured         427.70        394.61        394.61           0.00       0.00
PRA RECEIVABLES MGMT                Unsecured         531.59        415.21        415.21           0.00       0.00
PRA RECEIVABLES MGMT                Unsecured         709.07        654.21        654.21           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         116.06        116.06           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         220.19        220.19           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         193.20        193.20           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         200.74        200.74           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         218.01        218.01           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         455.81        455.81           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA         484.36        484.36           0.00       0.00
QUANTUM3 GROUP LLC                  Secured              NA       1,955.01      1,955.01           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured      2,168.26            NA            NA            0.00       0.00
RAZOR CAPITAL LLC                   Unsecured            NA         161.11        161.11           0.00       0.00
RECOVERY MANAGEMENT SYSTEM          Unsecured      3,870.00            NA            NA            0.00       0.00
SENTRY CREDIT INC                   Unsecured      1,312.00            NA            NA            0.00       0.00
SEVENTH AVENUE                      Unsecured         258.08        238.11        238.11           0.00       0.00
SOUTHERN COLLECTION                 Unsecured         224.86           NA            NA            0.00       0.00
SPEEDYRAPID CASH                    Unsecured      1,679.99       1,514.77      1,514.77           0.00       0.00
SW CREDIT SYSTEMS INC               Unsecured         253.00           NA            NA            0.00       0.00
SYNCHRONY BANK                      Unsecured            NA         607.54        607.54           0.00       0.00
TARGET                              Unsecured         685.00           NA            NA            0.00       0.00
TD BANK USA                         Unsecured         685.30           NA            NA            0.00       0.00
THE SWISS COLONY                    Unsecured         477.91        440.93        440.93           0.00       0.00
TRI STATE ADJUSTMENT                Unsecured      2,525.00            NA            NA            0.00       0.00
TRS Recovery Services               Unsecured          49.84           NA            NA            0.00       0.00
UNIVERSAL FIDELITY CORP             Unsecured         258.08           NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured     13,274.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured      9,611.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured      6,589.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured      5,976.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured      3,657.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured      1,937.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured      1,937.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured      1,897.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured      1,145.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured     27,823.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured    114,303.08    139,753.97    139,753.97            0.00       0.00
US DEPT OF ED/NAVIENT               Unsecured     22,094.00            NA            NA            0.00       0.00


UST Form 101-13-FR-S (09/01/2009)
  Case 18-13979         Doc 28      Filed 03/04/19 Entered 03/04/19 09:42:14                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,450.00             $47.45           $136.76
       All Other Secured                                  $2,155.01             $14.56             $1.50
 TOTAL SECURED:                                          $12,605.01             $62.01           $138.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                  $264.25                $0.00            $0.00
 TOTAL PRIORITY:                                            $264.25                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $170,693.78                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,449.73
         Disbursements to Creditors                               $200.27

TOTAL DISBURSEMENTS :                                                                        $1,650.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
